IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0500
                               Filed June 7, 2017


IN THE INTEREST OF N.D.,
Minor Child,

M.S., Mother,
      Appellant.
______________________________________________________________

       Appeal from the Iowa District Court for Dubuque County, Thomas J.

Straka, Associate Juvenile Judge.



       A mother appeals the juvenile court decision terminating her parental

rights. AFFIRMED.




       Dustin A. Baker of Baker Law, Dubuque, for appellant.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Special

Assistant Attorney General, for appellee State.

       Patricia M. Reisen-Ottavi of Ottavi Law Firm, Dubuque, guardian ad litem

for minor child.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                              2


BOWER, Judge.

        A mother appeals the juvenile court decision terminating her parental

rights. We find it is not in the child’s best interests to give the mother another six

months to work towards reunification with the child and termination is in the

child’s best interests despite the closeness of the parent-child relationship. We

affirm the decision of the juvenile court.

        I.      Background Facts & Proceedings

        D.D., father, and M.S., mother, are the parents of N.D., who was born in

2016.1 Both parents have a lengthy history of problems with substance abuse.

The mother’s parental rights to seven older children were previously terminated.

The parents voluntarily agreed to the child’s placement in foster care; an order

formally placing the child in foster care was filed on August 9, 2016.

        The child was adjudicated to be in need of assistance (CINA) under Iowa

Code section 232.2(6)(c)(2) and (n) (2016). At the time of the child’s birth the

mother was on probation for forgery. She had a positive drug test for cocaine

and methamphetamine in May 2016.                  Due to probation violations she was

ordered to participate in drug court and was placed in a halfway house. The

mother had problems abiding by the program rules. In particular, she continued

to have contact with D.D., despite a no-contact order, and her father, despite the

fact he had sexually abused her and her older children.

        A petition for termination of the parents’ rights was filed on February 13,

2017. After a hearing, the juvenile court terminated the mother’s rights pursuant

to section 232.116(1)(g), (h), and (l). The court denied the mother’s request for
1
    The father does not appeal the juvenile court order terminating his parental rights.
                                          3


an extension of time. The court concluded termination was in the child’s best

interests, and found no exceptions in section 232.116(3) should be applied. The

mother now appeals the decision of the juvenile court.

       II.     Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).          The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

       III.    Extension of Time

       The mother does not challenge the factual grounds for termination of her

parental rights and we find the juvenile court properly concluded her rights could

be terminated under section 232.116(1)(g), (h), and (l). See In re P.L., 778

N.W.2d 33, 40 (Iowa 2010) (“Because the father does not dispute the existence

of the [statutory grounds for termination], we do not have to discuss this step.”).

       The mother asked for an additional six months to work towards

reunification with the child, pursuant to section 232.104(2). The juvenile court

denied the mother’s request for an extension of time, finding the mother had

been receiving services for many years but continued to demonstrate the same

problems—substance abuse and relationships with inappropriate individuals. We
                                         4


agree with the court’s conclusion. An extension of time is appropriate if there is

“a determination the need for removal will no longer exist at the end of the

extension.” See In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005). Given

the mother’s past history, it is unlikely she would be able to safely care for the

child after an additional six month period.

       IV.       Parent-Child Relationship

       The mother claims the juvenile court should have decided not to terminate

her parental rights based on the bond she had with the child. Under section

232.116(3)(c), the court may decide not to terminate a parent’s rights based on a

finding “[t]here is clear and convincing evidence that the termination would be

detrimental to the child at the time due to the closeness of the parent-child

relationship.”

       The juvenile court noted there was an obvious bond between the mother

and child.       The court also noted, however, “due to the mother’s continued

violations in drug court and lack of progressing through levels at the correctional

facility, her interactions have never progressed beyond partially supervised.” The

court concluded “there was no clear and convincing evidence that termination of

parental rights would be so detrimental to the child that it outweighs the benefits

the child will receive through the long-term permanency and stability of

termination and adoption.” We agree with the court’s conclusion the exception in

section 232.116(3)(c) should not be applied to prevent termination of the

mother’s rights in this case.
                                     5


       We affirm the decision of the juvenile court terminating the mother’s

parental rights.

       AFFIRMED.